Citation Nr: 1235305	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cellulitis. 

2.  Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to herbicides. 

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965 and from August 1966 to August 1971.  He was enlisted in the Oklahoma National Guard from July 1986 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2008 and January 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  

In this case, the Veteran's original claim, notice of disagreement and substantive appeal make it clear that he contends that his diabetes mellitus is due to herbicide exposure.  He has not contended, and the evidence does not suggest, that his diabetes mellitus otherwise had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issues of service connection for cellulitis and diabetes mellitus, claimed as secondary to exposure to herbicides, are now before the Board for final appellate consideration.

The issue of service connection for COPD, to include as secondary to service-connected sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran incurred or aggravated cellulitis during active duty.  

2.  Herbicide exposure during the Veteran's period of active military service has not been established.

3.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran incurred or aggravated diabetes mellitus as a result of exposure to herbicide.


CONCLUSIONS OF LAW

1.  Cellulitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in August 2002, VA informed the appellant of what evidence was required to substantiate his claims, and his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2007 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in multiple SSOCs, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, records from the Joint Service Records Research Center (JSRRC) via the Defense Personnel Records Information Retrieval System, correspondence from the Compensation and Pension (C&P) Service Agent Orange Mailbox, and the Veteran's own statements in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board observes that the Veteran requested a hearing before a Veterans Law Judge, via videoconference.  In November 2004, the Veteran withdrew his request for a hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011). 

The development requested by the Board's January 2011 remand was fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA examination with respect to the Veteran's cellulitis was conducted in March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the cellulitis issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Turning to the Veteran's diabetes mellitus claim, the Board finds that a VA examination is not warranted.  As will be discussed below, all appropriate development procedures have been completed to determine whether the Veteran was exposed to herbicides while serving in Panama and Florida, including inquiries submitted to the C&P Service and the JSRRC.  Neither the C&P Service nor the JSRRC were able to verify such exposure and herbicide exposure has not otherwise been established.  Moreover, the evidence does not show that the Veteran's diabetes manifested in service or for many years thereafter.  Indeed, the Veteran does not claim that this disability is related to service other than as a result of his alleged herbicide exposure.  Thus, there is no evidence of a relevant in-service event, injury, or disease or an indication that the Veteran's diabetes may be related to service.  See McLendon, supra.  Accordingly, McLendon elements (2) and (3) are not met and therefore a VA examination is not required in order to decide this claim.  Id.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

Cellulitis

The Veteran's service treatment records reveal that he was treated for cellulitis of the left foot in February 1964.  Post-service treatment evidence shows treatment for cellulitis of the face (associated with a spider bite) in November 1999, cellulitis of the left elbow in July 2000, and acute severe cellulitis of the left finger in February 2003.

Further, although the cellulitis occurred on different parts of the body, the Veteran has reported that he has had recurrent cellulitis since service.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cellulitis.

The report of a March 2011 VA skin examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The examiner concluded that the Veteran certainly had cellulitis in the past during his service.  The examiner noted that subsequently, though it had been labeled as cellulitis, he felt that the Veteran had had boils on his face, hands and arms.  These were areas that had pus and were drained, were swollen, and required antibiotics.  He explained that when people called something cellulitis, they needed to be certain that indeed they were dealing with cellulitis, which he said was an indurated, red infection of the skin.  He stated that cellulitis did not abscess, drain or pus.  If something drained or had pus, it needed to be labeled as an abscess or boil.  The examiner stated that as a result he felt that the probability was less than 50 percent that the Veteran had chronic cellulitis disability.  The examiner stated that he felt that the Veteran had chronic boils but not chronic cellulitis.  He also stated that he felt that it was less likely than 50 percent that these subsequent boils were related to service connection (sic), as they occurred randomly in different areas over many years.  If the Veteran had recurrent cellulitis on the left leg and foot subsequent to his initial episode in 1964, then he would say that it would be related because cellulitis does cause scarring of the lymphatics and tends to recur in the same areas, with subsequent infections becoming more easily to outbreak due to scarring.  However, he did not feel that was the case with the Veteran's areas randomly breaking out.  

The Board finds that the March 2011 VA medical opinion constitutes probative evidence that the Veteran does not current have cellulitis, related to his active duty.  It also constitutes probative evidence that any current skin disability is not related to the Veteran's active duty.  In this regard, the Board finds that this medical opinion outweighs the evidence of cellulitis during the appeal period addressed above.  It is based on current examination results and a review of the medical record, including the prior evidence of cellulitis.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history, which he analyzed in terms of medical principles and his own expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Moreover, the Board finds it significant that the prior evidence of cellulitis during the appeal period does not link the cellulitis to the Veteran's active duty, or any cellulitis therein.  

The Board is aware of the Veteran's contentions that he incurred cellulitis during active duty, and continues to suffer from it.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnosis himself with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to his service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence in support of his claim. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to observe skin symptoms during or after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of any current skin disability.  As such, the Board finds that the Veteran's assertions are outweighed by the March 2011 negative VA medical opinion. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for cellulitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Diabetes Mellitus, Claimed as Secondary to Exposure to Herbicides

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, as well as in certain other specific areas established by the Department of Defense (DoD). 

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's service personnel records do not show, and the Veteran has not argued, that he ever served in Vietnam.  Accordingly, he is not entitled to a presumption of herbicide exposure unless it can be shown that he served in an area during a time in which herbicides were sprayed. 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  Diabetes is one such disability and is thus entitled to the presumption if it is shown that the Veteran was exposed to herbicides during service. 

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Again, the Veteran does not contend that he ever set foot in Vietnam.  Rather, he contends that he was exposed to Agent Orange and aircraft spraying Agent Orange while stationed at Howard Air Force Base (AFB) in the Canal Zone, and Hulbert Field, Florida, [Eglin AFB].  The Veteran's service personnel records indicate that he was stationed at these facilities in 1963 and 1964.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, claimed as secondary to exposure to herbicides.

During the pendency of this claim, VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction with a Memorandum for the Record (Memorandum) addressing herbicide use in Thailand during the Vietnam Era.  The Memorandum contains information from the DoD regarding sites within the United States and abroad where tactical herbicides such as Agent Orange were used, tested, or stored.  See VBA Fast Letter 09-20.  The Memorandum also reflects that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of U.S. bases.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  In this regard, according to the Memorandum, security police units were known to have walked the perimeters, especially dog handlers.  If the alleged herbicide exposure cannot be resolved based on the Memorandum, and sufficient information has been obtained, an inquiry should be sent directly to the JSRRC for any information it can provide that might corroborate the Veteran's claimed exposure.  Id..

Turning to non-tactical (commercial) herbicides, the Veteran's personnel records show that he served in the Air Force with various MOSs involving aircraft maintenance.  These are not MOSs associated with service at air base perimeters.  There is no indication that the Veteran ever served as a security policeman, security patrol dog handler, member of a security police unit, or otherwise served near the air base perimeters.  Id.  

Turning to tactical herbicides, March 2011 correspondence from the C&P Service states that a listing of herbicide use and test sites outside of Vietnam provided by DoD had been reviewed.  According to the DoD, herbicide testing was conducted at Eglin AFB in an area of less that one square mile at various times from March 1, 1962, through January 1972.  It was noted that Eglin AFB is 724 square miles.  The C&P Service concluded that if a veteran claimed to have been involved in the testing of Agent Orange at Eglin, and there was competent evidence of record that the veteran was involved in the testing during the timeframes noted, it would be as likely as not that the veteran was exposed to tactical herbicides in service. 

A separate March 2011 response from the C&P Service states that DoD documentation did not show any use, testing or storage of tactical herbicides, such as Agent Orange, at any location in Panama.  

In March 2011 correspondence, the JSRRC via DPIRS stated that it could not document or verify that the Veteran was exposed to Agent Orange while serving at Eglin AFB.  It noted that according to DoD, Agent Orange was sprayed at Eglin AFN from 1962 through 1968.  It noted that the historical data did not document any tactical herbicide spraying, testing, storage or usage at Howard AFB, Panama Canal, during the 1964 period.  

In light of the foregoing evidence from the C&P Service and the JSRRC, the Board finds that the Veteran's alleged exposure to herbicides during active service has not been established.  

Because the Board finds that the Veteran did not have herbicide exposure during active service, the presumption of service connection for diabetes based on herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307, 3.309.  Likewise, service connection for diabetes mellitus based on herbicide exposure cannot be established on a direct basis because the Board finds that the Veteran did not have such exposure.  See Combee, supra.

The Board has given careful consideration to the Veteran's statements asserting that his diabetes mellitus was incurred in active service as a result of herbicide exposure.  However, for the reasons discussed above, the Board finds that such herbicide exposure has not been established based on the findings of the C&P Service and the JSRRC.  Further, the Veteran has not argued that this disability manifested in service or within the first year or so after service, or that it is otherwise related to service.  Accordingly, greater evidentiary weight is placed on the findings of the C&P Service and the JSRRC, which weigh against the Veteran's claims for the reasons discussed above. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for diabetes mellitus, secondary to exposure to herbicides.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for cellulitis is denied.

Service connection for diabetes mellitus, claimed as secondary to exposure to herbicides, is denied.


REMAND

A preliminary review of the record indicates that the Veteran's claim for service connection for COPD, to include as secondary to service-connected sinusitis, requires additional development.  

In the report of a March 2011 VA examination, a VA examiner states that he or she did not see a diagnosis of COPD in the Veteran's VA records, although that term was used in the examination request.  The examiner further states that he or she did not want to carry this diagnosis forward.  

However, several private treatment records dated in the 1990s reflect treatment for COPD.  In fact, the Board's January 2011 remand noted that in an October 1996 letter a physician stated that the Veteran's COPD might be an extension of his chronic sinus disorder.  In light of this documented medical history of COPD, the Board finds that the March 2011 VA examination report is inadequate.  

The Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Based on the foregoing, the Board finds that an additional VA examination is warranted for the purpose of determining the etiology of any COPD,  particularly in light of his service-connected sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to ascertain the etiology of any COPD, particularly in relation to his service-connected sinusitis.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's COPD is causally or etiologically related to his active service or ACDUTRA? 

(b) If the answer to (a) is in the negative, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's COPD is causally or etiologically related to his service-connected sinusitis? 

(c) If the answers to (a) and (b) are in the negative, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's COPD is chronically worsened by his service-connected sinusitis? 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


